        Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 1 of 12



                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA

                   CASE N O.:1:19-25045-CIV-> RTm EZ-OTM O-M YES

VICKY CORNELL, individually, and in her
capacity,and as the PersonalRepresentative of
the Estate of Christopher Jolm Cornell also
known asChrisCornell,

      Plaintiff,


SOUNDGARDEN, a purported W ashington
GeneralPartnership,K1M A THAYIL,M ATT
D . CA M ERON , H U N D ER    BEN EDIT
SHEPE10 , RIT VENERU S, and CAL
Fm A N CIAL G ROU P,IN C.

      Defendant.
                                        /

             ORDER GR ANTING DEFENDANTS'M OTION TO DISM ISS

      TH IS M ATTER is before the Courtupon D efendants' M otion to D ism iss or Transfer

(çtM otion'')(DE 26).AftercarefullyconsideringtheM otion,responseandreplythereto,theCourt
concludesitlacks personaljurisdiction overDefendants.Accordingly,Defendants'M otion to
DismissorTransferisGRANTED.

1.    BA CK G R O U ND

       Sotmdgarden is a Grammy-wirming Seattle rock band. Between 2016 and 2017,

Soundgarden recorded,butnever released,an albllm thatis now atthe center this litigation.

Plaintiffisthewidow and personalrepresentativeoftheband'sformerlead singer,Chl'isCom ell

(ç1Corne11'').Plaintiffclaimssheistheexclusiveownerofthatalbum,which sheallegesCornell
solely authored from hisFloridahome.Plaintiffseeks adeclaratory judgmentto establish her
ownership of the albtlm 's copyright and asserts vmious claims tmder Florida 1aw to recover


                                            1
        Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 2 of 12



Cornell'sshareofSoundgarden'spartnership distributions.Defendantsnow m oveto dismissthis

action forlack ofpersonaljurisdiction orto altematively transferitto the W estern Districtof
W asllington.

II.    JURISD ICTIO N AL FA CTS

       PlaintiffcontendsthissuitSdcenterson interactionsand communicationswith gcomellq''
whilehewasin Floridaand relatesto intellectualproperty Cornellpurportedly created in Florida.

(DE 35:5).ln supportofspeciticjurisdiction,Plaintiffsubmitsemailswritlenbetween February
and M arch 2017 in which Com elland hisbandm ates discussed atlearly composition ofa song

called Ahead of the Dog from an um eleased albtlm (DE 37 and exhibits thereto).The band
discussedtheneedtocollaborativelyrefinethesonginthestttdio.(f#.).
       Plaintiff asserts thatthese em ails establish that Defendants contribution to the album

targeted çsaudio recordings thatwere created in Florida.''(DE 37 !22).On the otherhand,
DefendantspresentevidencethatCornellazrangedmultipleshipmentsofrecording equipm entand

instrumentstobesentfrom SeattletohisNew York Cityhomein January2017.(DE 43-13,43-
14).According to Cornell'spersonalassistant,he needed thatequipmentStbecause he (was)
worlcingonthealbum inhishomestudio''inNew YorkCity.(DE 43-14:10).Cornelllatershipped
thatequipm entfrom hisNew York Cityhom ebackto Seattleaheadoftheband'sscheduled studio

sessionsthereinApril2017.(DE 43-15).
       Further supporting Defendants' contacts with a Florida forum , Plaintiff states that

D efendants çsw illingly continued their artistic and financialrelationships''w ith Cornell after he

permanently movedto Floridain2013.(DE 35:10).However,aresidentialmortgagefrom 2013
revealsthattheCornellsconsideredNew YorkCitytheirGlprincipleresidence.''(DE 43-4:11-12).
In addition,legalcomplaintsfiled on behalfofCom ell'stnzstbetween 2016 and 2017 reaffirm


                                                2
        Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 3 of 12




thatNrw York City wasCom ell'sStprimary residence.''(DE 43-5!7;43-6 ! 13;43-7! 7).And
travelrecordsalso show thatCom ellfrequently comm uted to and from New York and considered

New YorkCityhishomeduring2016and2017.(DE 40-1).
       N evertheless,Plaintiffclaimsthatshe too is a Florida residentand contendsthis action

furtherarisesoutofDefendants'tortiousactivitiesdirectedtowardsherinFlorida.(DE 1!21).In
particular,she points outthatDefendants witllheld the band'spartnership distributionjowed to

herinFloridaandaimedGGpre-suitdemandletters''atherinFlorida.(DE 35:6).Defendantscounter
thatPlaintiffsbankaccountsareinLosAngeles,notFlorida.(DE 37!35).AndalthoughPlaintiff
producesa Floridadriver'slicense asevidenceofFlorida residency (DE 37-1:2),Defendants
presentevidencethatsheresnancedherNew York City homethrough atnlstin 2018using aloan

availableonly to New York residents.(DE 43-10:4;43-11:7).In thepaperwork forthatloan
agreem ent,the trustee overseeing theproperty certified on PlaintiffsbehalfthatNew York City

washerçsprincipleresidence.''(f#.).Furthennore,Plaintiffdoesnotdenythatherminorchildren
attend schoolin New York City.

       ln supportofgeneraljurisdiction,Plaintiffattributesto Defendantsan array ofcontacts
with Florida.For instance, Plaintiff alleges that Defendants çtregularly, systematically, and

continuously conducted businessw ith clientsandthird-parties,including Plaintiffs,in the state of

Florida.''(DE 1!22).She catalogsfurther:theirgranting ofdistdbution rightsin exchangefor
royalty payments in Florida; marketing and prom oting of musical works, a film, and live

performances,in Florida;licensing for the distribution of musicalworks,a film ,and related

m erchandiseinFlorida'
                     ,receivingroyaltiesandpaym entsfrom transactionswith Floridaresidents;

andperforming concertsandlive eventsin Florida.(DE 1!19,
                                                       .DE 37).Atthesnmetime,she
concedes thatthe band m aintains its principalplace of business in the W ashington,and that


                                               3
        Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 4 of 12



DefendantVenerusisbased in in Virginia. (DE 1 !! 22).Venerus's company,CalFinancial
Group,Inc.,isbased in Delaware.(DE 27-1 !3).Both Venel'usand Ca1Financialconsentto
jtlrisdictioninW ashington.(1d.:19).
       AgainstthisbackdroptheCourtconsiderswhetherjurisdictionliesintheSouthem District
ofFlorida.

111.   LEG A L STA ND A RD

       ççln the contextof a motion to dismiss forlack ofpersonaljtlrisdiction in which no
evidentiary hearing isheld,theplaintiffmustestablish aprimafacie caseofjurisdiction overa
non-rejidentdefendant.''Courboinv.Scott,596Fed.Appx.729,732(11thCir.2014)@ercuriam)
(citations omitted).If a plaintiff pleads suftkient facts to supportthe exercise of personal
jurisdiction,theburdenshiftstothedefendanttomakeaprimafacieshowingthatthecourtlacks
specifcpersonaljudsdiction.SeeFutureTech.Today,Inc.v.OsFHealthcareSys.,218F.3d1247,
1249(11thCir.2000).Ed-l-hedefendantthenmustraise,throughaffidavits,documentsortestimony,
ameritoriouschallengetopersonaljurisdiction.''InternetSols.Corp.v.Marshall,557F.3d 1293,
1295 (11th Cir.2009)(percurinm)(alteration and internalquotation marks omitted) (quoting
Sculptchair,Inc.v.CenturyArts,Ltd.,94F.3d623,627(11thCir.1996)).TheCourtmustaccept
thefactsallegedinthecomplaintastl'
                                 uefçtotheextenttheyarenotcontroverted bythedefendant's

affidavits.''Snow v.DirectlX Inc.,450F.3d1314,1317(11thCir.2006)(quotingM adarav.Hall,
916F.2d1510,1514(11thCir.1990)).
       Ifthedefendantchallengesjurisdiction and submitsaffidavitevidencein supportoftheir
position,theblzrden shiftsbacktotheplaintiff.United Tech.v.Mazer,556F.3d 1260,1274(111
Cir.2009).TheCourtmustresolveevidentiaryconflictsandreasonableinferencesintheplaintiff's




                                            4
        Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 5 of 12



favor.Meierexrel.Meierv.SunInt1Hotels,Ltd.,288F.3d1264,1269(11thCir.2002).Applying
thesepreceptshere,theCourtconcludesitdoesnotpossesspersonaljurisdictionoverDefendants.
IV .   D ISCU SSIO N

       In resolvingchallengestopersonaljurisdiction,disirict'courtsmustapply atwo-parttest,
evaluating (1)whetherexercising personaljurisdiction would comply with Florida'slong-ann
statute;and (2) whether it would comply with the Due Process Clause of the Fourteenth
Amendment.Sculptchair,94F,3dat627.
       A.     Florida's Long-A rm Statute

       (Tlorida'slong-arm statuteprovidesforboth generaland speciûcpersonaljurisdiction.''
LouisVuittonMalletier,S.A.v.Mosseri,736F,3d 1339,1352(11th Cir.2013)(dtingFla.Stat.j
48.193(1)-(2)).Specifcpersonaljurisdiction existsC'overcausesofaction arisingfrom orrelated
tothedefendant'sactionswithinFlorida....''f#.(citing Oldheldv.PuebloDeBahiaLora,S.A.,
558 F.3d 1210,1217,1220 n.27 (11th Cir.2009)).CGGeneralpersonaljurisdictionexistswhen a
defendant çis engaged in substantialand notisolated activity within this state,'''regardless of

whetherthecauseofactionarosefrom thatactivity.1d.(quotingFla.Stat.j48.193(2)).CdFlorida's
long-arm statuteistobestrictlyconstrued.''Sculptchair,94F.3dat627.
              1.     Specific Jurisdiction

       Here,PlaintiffassertsthatthisCourtcan exercise eitherspeciticorgeneraljurisdiction
overDefendants.Plaintiffpredicatesspecifcjurisdiction on Fla.Stat.j 48.193(1)(a)2,which
providesthatadefendantmay'besubjecttothejurisdictionofacourtinFloridaiçforanycauseof
actionarisingfrom ....Ecjomittingatoliousactwithinthisstate.''1d.
       Plaintiff argues thatthree events triggered this provision;(1) that Defendants çthave
improperly withheldpaymentsindisputably owedtoPlaintiffsinFlorida,''(DE 1!!20,89-91);


                                              5
        Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 6 of 12



(2)thatDefendantscommunicatedto Cornellin Floridaddoverthecourse ofseveralyears''and
Ssexchanged emailswith Ecornell)containingaudiofilesand lyrics,whichform thebasisofthis
copyrightdispute'';and (3)thatDefendants(tthreatenledqlitigationgagainstPlaintiftlinademand
lettersenttoFlorida.''(DE 35:7-9). Strictly construingFlorida'slong-arm statuteatldbased on
thejurisdictionalmaterialsbeforeit,theCourtconcludesthatneitheroftheseeventsaresufficient
tocarryPlaintiffsburdenofestablishing specifk jurisdiction.Severalconsiderationscompelthis
Outcom e.

       As io Plaintiffs first argument,the principaldifficulty for Plaintiff is that neither her

Florida driver's license northe conclusory statem entthatM iam iisherGsprimary and permanent

home''establishthatshewasinjuredinFloridathroughthewithholdingofpayments.(DE 37153-
    Indeed,Plaintiffconcedesthatherbnnk accountsare notin this fortzm,butin LosAngeles.

M ore significantly,Plaintiffdoesnotrefute the factthatherm ortgagedocum entscertify thather

prim ary residence is in N ew Y ork.In addition,Plaintiff s m inor children attend schoolin N ew

York.1 Plaintiff safsdavit, in relevantpart,is contradicted by her own prior certifications in

connection with her N ew York hom e financing. Given Plaintiffs failure to explain the

discrepancy,aswellasthe generalunreliability ofheraffidayitconcerning residency,the Court

willdisregarditscontradictoryportions.SeeSanthuffv.Seitz,385Fed.Appx.939,944(11thCir.
2010) (applying the principle that a Courtmay disregard an affdavitthat contradicts prior
testimony withoutexplanation).Atbest,itis unclea.
                                                rwhere Plaintiff,or Cornellprior to his
passing,were truly domiciled.And even ifPlaintiffwere dom iciled in Florida,reliance upon

Plaintiffs Florida residence to establish jurisdiction over Defendants would Ctimpermissibly


1Jones v.   Bank ofzqm.,N A.,564 Fed.Appx.432,434 (11th Cir.2014)($tgAjparty'sfailureto
respond to any portion or claim in a m otion indicates such portion, claim or defense is
unopposed.'')
                                               6
        Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 7 of 12




allowgqplaintiffscontactswith the defendantgsqandforum to drivethejurisdictionalanalysis.''
See,e.g.,Waldenv.Fiore,134S.Ct.1115,1125(2014)(DEA agentthatseizedNevadaplaintifps
money in Georgia notsubjectto Nevada personaljtlrisdiction despite knowledge ofNevada
injury).Thisisimproper.
       Second,Plaintiffpositsthatem ails and correspondencesfrom the band to Com ellçtover

thecourseofseveralyears''can establishspecificjurisdiction.TheCourtdisagrees.Asrelevant
here,Florida1aw requiresthatatortariseoutofanon-resident'sactionswithin Florida.Although

in very lim ited scenariositispossible fortortiouscomm unicationsto m eetthe <iwithin Florida''

aspectofj48.193(1)(a)2,Wendtv.Horowitz,822 So.2d 1252,1260 (Fla.2002),Plaintiffdoes
notspecify how generic communicationsSdoverthe years''arerelevantto the tortofconversion.

Furthennore,correspondences from the Defendants to Com ellregarding audio files and lyrics

(pup ortedlysenttohim whileinFlorida)donotappeartohavegivenrisetothetortofconversion
either.Thesecom munications,asevidencedby theem ailchainssupplied,werem ostly aspiratiönal

statem entsaboutthe need to refine an unfinished recording.Those comm llnicationshad nothing

to do with theqomm ission ofatort.

       This circttm stance is distinctly different from the com munications in Wendt, which

involved negligentm isrepresenfations directly connected to the negligence daims ofthe third-

partyplaintiff.822So.2dat1260(holdingthatçdcommittingatortiousact''inFloridatmdersection
48.193(1) can occurthrough the nom esident defendant's communications into Florida but
em phasizing thatGçthe cause of action mustarise f'
                                                  rom the comm tmications ....thispredicate

finding isnecessmy becauseoftheconnexity requirementcontained in section 48.193(1)5');c/
InternetSols.Corp.v.Marshall,39 So.3d 1201,1208 (F1a.2010) (holding thatdefnmatory
statem ents m ade into Florida by a nonresidentdefendantcan supply the predicate for specific


                                              7
        Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 8 of 12




jurisdictionunderj48.193(1)).Thecommunicationsconsideredin WendtandInternetSols.Corp.
weretortiousin and ofthem selves;herethe comm unicationswerenot.

       Notwithstanding,there are other reasonsthatthe band'scom municationsrelative to the

um eleased recordings could not confer specifc jurisdiction here.As previously set fodh,
Plaintiffsaffdavitdoesnotestablish thatherorCom ell'sprim ary residencew asFloridaduring

the relevant period.This creates a problem because the Court cannot ascertain where the

Defendants'com munications concerning the unreleased album were received.And the Court

camlotascertain where the songsw ere com posed.

       Plaintiffstatesthatççgcornelljprimarily createdmusicby himselfin olzrhomerecording
studio in M iami-Dade County, Florida'' and Cûlcornellj would independently create audio
recordings(ordemos)inhishomestudio ....Tothebestofmylcnowledge,thisprocesswasused
tocreatesome(ifnota11)ofthesevenaudiorecordingsatissueinthiscase(theCtunreleasedSotmd
Recordings'l.'' However,these statements are equivocal and imprecise. For instance,the
correspondencesatissuerelateto asinglerecording,Ahead oftheDog,butPlaintiff'saffidavit
doesnotconfirm thatthisparticularrecording wasm adein M iami-DadeCotmty.Thispossibility

isundercutby thefactthatCornellshipped equipm entand instrum entstoNew York,notFlorida,

during therelevanttimeframe.And,m oreimportantly,eveniftherecordingsweremadeinFlorida

bv Cornell,there isno evidence before the Courtthattheserecordingswere discussed,1etalone

thatartistic collaboration occurred,in Florida bvDefendants.Accordingly,Plaintiffhasfailed to

meetherbtzrdento establishspecifcjurisdidion overDefendants.
       Finally,as to pre-suit dem and letters being sentinto Florida by Defendants,the Court

concludesbased on Florida law thatlitigation-related activity orsettlem entdiscussionsalone are

insufficientto establishjurisdiction unlessthe communicationsthemselvesaretortious.Indeed,


                                              8
             Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 9 of 12




     courtshaverejected specificjurisdiction based on demand lettersforprecisely thisreason.See
II

     StandardFittingsCo.v.Sapag,S.A.,625F.2d 630,640(5thCir.1980)(concludingthatspecisc
     jurisdiction did not1ie because Gsthe malcing of a demand for payment does not amountto
     transacting businessand becausethe cause ofaction did notarise outofthem aiiing orreceiptof

     demand letters');VirginHealth Corp.v.VirginEnterprisesLtd.,393Fed.Appx.623,626(11th
     Cir.2010)(construing Florida'slong-ann and determining thata demand letterdid nottrigger
     specificjurisdiction,reasoning:IiW hileadepand letterfrequently precedesalawsuit,theletter
     herecannotbesaidtohavegivenriseto(Plaintiff'sqclaims'').Here,Defendants'demandletters
     didnotgiverisetoPlaintiff'sclaims.(DE 37-11).Rather,thelettersstraightfozwardly confirmed
     thatthe band did not possess Cornell's personalproperty,conveyed Soundgarden's position

     regarding W ashington partnership laws,and com manded Plaintiffto tul.
                                                                          n overaudio filesin her

     possession.(1d.).These communicationsdid notconstitutetortsand areinsuffcientto establish
     specificjtlrisdiction.SeeWendtkVirginHealth Corp.,supra.
                          G eneralJurisdiction

            Plaintifff'
                      urtherclaimsthatDefendantsaresubjecttogeneraljurisdictioninFloridaunder
     Fla.Stat.j48.193(2).Ptlrsuanttothissection,generaljurisdiction liesover&çadefendantwhois
     engaged in substantialand notisolated activity within thisstatç,''regardlessofwhetherthe claim

     arisesfrom thatactivity.1d.

            TheComplaintalleges:

                   ThisCourtpossessesgeneraljurisdiction overthePartnership,aswellas
            Thayil,Cnmeron and Shepherd (collectively,theGtsurviving Band Members''),qs
            eachhasactively,regularly,system atically andcontinuously conductedbusinessin
            the State ofFlorida and are,therefore,subjectto thejurisdiction ofthis Court
            pursuant to Florida Statutes j 48.193(2). By way of example,and without
            limitation,thePartnershipandSurvivingBandM embershave:(i)grantedtherights
            todistributemusicalworksinFloridainexchangeforroyaltypayments;(ii)entered
            into license agreementsforthe exploitation ofmusicalworks,a film ,and related

                                                   9
       Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 10 of 12



       merchandiseinFlorida;(iii)marketedandpromotedmusicalworks,afilm andlive
       performances in Florida;(iv) received royalties and payments generated from
       transactionswith Florida residents;(v)offered merchandise forsaleto Florida
       residents;and (vi)performedconcertand livestageeventsthzoughouttheState.
               M oreover,a considerable portion of the Partnership's business dealings
       have been regularly,system atically and continuously conducted business in the
       StateofFlorida,asCluisresided in thisCourt'sdistrictsince 2011,and anumber
       ofthe musicalworks for which the Partnership claim s an ownership interest-
       including thosethat1ie atthe centerofthisdispute - were conceived,discussed,
       authored,created,produced,sentto and/orexchanged within thisCourt'sdistrict.

              Asto Venerus,he oversees Ca1Financialwhich,while headquM ered in
       Charlottesville,Virginia,Gsprovidegsqhighly personalized servicesto clientsfrom
      around the world,''including the State of Florida.Venerus and Ca1 Financial
      regularly,system atically and continuously conducted business with clients and
      third-pm ies,including Plaintiffs,in the State ofFlorida;have solicited business
      within the State of Florida; and, as described herein,conspired with the co-
      defendantsto consciously electto withhold nmountsdueto the Plaintiffs,thereby
      causing harm tothePlaintiffsintheStateofFlorida.Venerusand Ca1Financialare
       subjecttoboth generalandspecificjurisdiction intheStateofFlorida.

(DE 1!!20-21).PlaintiffsaffidavitsubstantiallytrackstheallegationsintheComplaint.(See37
!!23-28).
       ln response to Plaintiffs allegations,Defendants submitted afsdavits challenging their

continuous and system atic presence in Florida,establishing that their contacts in Florida,

personally orprofessionally,wereonly isolated,periodicandincidentalcontacts.(DE 26-2,DE
26-3,DE 26-4;DE 27-1).
      Taking the factsasalleged in the lightm ostfavorable Plaintiff,the Courtconcludesthat

generaljurisdiction issquarely foreclosed by Madara v.Hall,916 F.2d 1510 (11th Cir.1990).
There,theEleventh Circuitconcluded in a lawsuitagainstRock n'R011H allofFam erDarylHall

ofHall& Oats,thathisconcertperformancesand album saleswqreinsufficienttoestablishgeneral

jurisdiction.1d at1516n.7(reasoningthatççgilfHallcouldbesuedonanunrelatedcauseofaction
because ofconcertsand record sales,then helikely would beam enableto suitin a11the statesof

                                             10
            Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 11 of 12




     theuniononany causeofaction.W erejectwithoutfurtherdiscussion thepossibilitythatHallis
ié
     generally presentin Florida forjurisdictionalpurposes based on these contacts').Madara is
     similarto thisease in m aterialrespeets.See also Anderson v.Bullardn2019 W L 1200548,at *2
                                                                        .




     (M .D.Fla.M ar.14,2019)(concluding in alawsuitagainstW W E that,despitemaintaining and
     usingafacilityin Floridato traintalentfornationwideperformances,Gstherecanbenodisputethat

     thiscourtcannotexercisegeneraljurisdictionoverW W E sinceW W E isnot<athome'inFlorida'l.
            Furthermore,theCourtnotesthatPlaintiffspositionisnotonly legally infrm butfacm ally

     tmsupported.AfterDefendantsproperlyraisedajtlrisdictionalissue,thependulum swungbackto
     Plaintiffto identify the nature of Defendants'contacts and demonstrate thatjurisdiction was
     proper.Despite acknowledging the need forjurisdictionaldiscovery,Plaintiffconducted none,
     expectingthatDefendantswouldconductjurisdictionaldiscoveryapparentlyonthemselves.(DE
     35:9).This retlects a misunderstanding of the applicable burdens.z Given the absence of
     jurisdictionalfacts,Plaintiffsburdenhasnotbeenmetinthiscase.
            B.     D ueProcess

            AfterconsideringwhetherjurisdictionisproperunderFlorida'slong-arm statute,theCourt
     mustnextconsiderwhetherdueprocessissatisfiedby applyingathree-parttest:(1)whetherthe
     plaintifpsclaimsdsariseoutoforrelateto''atleastoneofthe defendant'scontactswith theforum ;

     (2) whether the nomesident defendant çtpurposefully availed''himself of the privilege of
     conducting activitieswithin thefonzm state,thus involcing thebenefitofthe forum state'slaws;

     and(3)whethertheexerciseofpersonaljtlrisdictioncomportswith%itraditionalnotionsoffairplay



     2Plaintiff'scitationto Posnerv. Essexlns.Co.,178F.3d1209,1216(11thCir.1999)isinapposi
                                                                                         te.
     Seeid.(statingthatGlconclusoa assertionsofultimatefact''areinsufficientto shifttotheplaintiff
     Ettheburdenofyroducingevidencesupportingjurisdiction').TheafsdavitinPosnerwasnothing
     m orethan arecltation ofFlorida'slong-arm stamte.Thatisnotthecasehere.
                                                 11
       Case 2:20-cv-01218-MAT Document 95 Filed 08/10/20 Page 12 of 12




and substantialjustice.''Louis Vuitton,736 F.3dat1355 (citing BurgerKing v.Rudzewicz,471
U.S.462,472-75(1985)).
      GiventhatPlaintiffhasnotestablishedjurisdictionundertheFloridalong-arm statm e,itis
tmnecessary forthe Courtto considerwhethertheDueProcesspronghasbeen m et.SeeInternet

Sols.Corp.39So.3dat1215(recognizingthattheDueProcessClauseStimposesamorerestrictive
requirement''than Florida's long-arm).Nevertheless,the Courtaltem atively concludes that
Plaintiffseffortstoestablishjurisdiction failforthesnmereasonssetforthpreviously.
      C O N CLU SIO N

      Forallthesereasons,itis

      ORDERED AND ADJUDGED thatDefendants'M otion to Dism issorTransferforlack

ofpersonaljurisdiction(DE 26)isGRANTED.Pursuantto28U.S.C.j1406(a),intheinterestof
justice,thismatterisTRANSFERRED totheUnitedStatesDistrictCourtfortheW esternDistrict
ofW ashington.The Clerk isdirected tom ark thiscase CLO SED.

      DONE AND ORDERED inChambersatMiamiFlorida,this $O dayofAugust,2020
                                                                                    --
                                                                      )

                                                               ...'
                                                                  '
                                                                  r

                                                JO SE E. RT      Z
                                                U N ITED TA TES D ISTRICT JUD GE




                                           12
